Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding the 112 first paragraph rejection of claims 1-11 and 14-15, the examiner believes that the limitations at lines 23-25 of “to move reciprocatively only along the longitudinal axis” and “the rollers are driven to simultaneously move reciprocatively only along the longitudinal axis” are shown and supported by figures 10-14. Therefore the 112 first paragraph rejection of claims 1-11 and 14-15 has been withdrawn.
Closest prior art documents are Rhonehouse (US 4,300,937), Kanno (US 2004/0007020), and Nitschke (US 9,079,791).
Although Rhonehouse teaches a tempering furnace having a plurality of rollers connected to a movable frame; Rhonehouse teaches that the moveable frame is movable vertically by a raising mechanism and does not teach or suggest the movable frame is slidably connected to a lower portion of the rack of the furnace body.
Although Kanno teaches heating furnace having a plurality of rollers that are movable; Hanno teaches that the individual rollers are movable longitudinally and does not teach or suggest rollers connected to a movable frame where the movable frame is slidably connected to a lower portion of the rack of the furnace body.
Although Nitschke teaches a furnace a plurality of rollers connected to a movable frame; Nitschke teaches that the movable frame is a turn table that moves axially and does not teach or suggest the movable frame is slidably connected to a lower portion of the rack of the furnace body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741